Citation Nr: 0431747	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  02-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound manifested by scars of the right leg, buttock 
and heel with retained foreign bodies, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
Service records show that the veteran was awarded the Combat 
Infantryman's Badge and the Vietnam Service medal.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in July 2002 of 
the Department of Veterans Affairs (VA) Regional Offices in 
Pittsburgh, Pennsylvania, which denied entitlement to an 
increased rating for scars of the right leg, buttock, and 
heel with retained foreign bodies.  

In October 2003, the veteran testified before the undersigned 
at a hearing at the RO.  A transcript of that hearing has 
been associated with the claims folder.

In March 2004, this matter was remanded for additional 
development.  


FINDING OF FACT

The veteran failed to report without good cause for a VA 
examination necessary to determine the current residuals of a 
shell fragment wound manifested by scars of the right leg, 
buttock and heel with retained foreign bodies. 


CONCLUSION OF LAW

An increased rating for residuals of a shell fragment wound 
manifested by scars of the right leg, buttock and heel with 
retained foreign bodies must be denied.  38 C.F.R. 
§ 3.655(a), (b) (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, 18 Vet. App. 112, 120-1 
(2004).  

In a letter dated in June 2002, VA notified the veteran of 
the evidence needed to substantiate the claim, namely 
evidence showing that the disability had worsened, told him 
he was responsible for reporting relevant evidence, and that 
he could submit such evidence.  He was advised that VA would 
afford him an examination, and obtain VA treatment records, 
and offered to assist him in obtaining  relevant evidence.  
The letters informed the veteran that he could submit his own 
evidence.  This notice served to inform the veteran that he 
could submit relevant evidence in his possession.

In Pelegrini, the Court held that the VCAA and implementing 
regulations provide that before an initial unfavorable agency 
of original jurisdiction (AOJ) decision is issued on a claim, 
a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, at 119-20  In this case, the VCAA notice was 
provided before the initial AOJ adjudication.  

Pertinent VA treatment records dated from September 2003 to 
March 2004 have been obtained.  Private medical records from 
Dr. S. dated from December 2000 to November 2001 were 
submitted by the veteran.  There is no identified relevant 
evidence that has not been accounted for.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The veteran underwent a VA muscle injury 
examination in June 2002.  In March 2004, the veteran was 
scheduled for another VA examination in order to determine 
the nature and extent of the service-connected scars and 
retained foreign bodies, to determine the degree of 
functional impairment of the right knee due to the scars and 
retained foreign bodies, and to obtain a medical opinion as 
to whether and the degree that the shell fragment wound 
caused right knee instability.  The veteran failed to report 
to the examination.  Because the veteran has failed without 
explanation to report for this examination, further 
assistance could not aid him in substantiating his claim.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2004).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2004). 

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002) (codified at 38 C.F.R. 
§ 4.118 (2004)). 

Before August 30, 2002, the Schedule read as follows:

Scars which are superficial and tender 
and painful on objective demonstration 
warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Scars that limit the function of any part 
affected are rated based upon limitation 
of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

From August 30, 2002, the Schedule reads as follows:

Scars, other than head, face, or neck, 
that are deep or that cause limited 
motion are rated as follows: area or 
areas exceeding 144 square inches (929 
sq. cm.) are rated as 40 percent 
disabling; area or areas exceeding 72 
square inches (465 sq. cm.) are rated as 
30 percent disabling; area or areas 
exceeding 12 square inches (77 sq. cm.) 
are rated as 20 percent disabling; and 
area or areas exceeding 6 square inches 
(39 sq. cm.) are rated as 10 percent 
disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2004).  

A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2 
(2004).  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2004).  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note 2 (2004).  

Scars which are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2004).  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note 1 (2004).  

Other scars are rated based upon limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2004). 

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such an examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b).  
38 C.F.R. § 3.655(a) (2004).  

When a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a 
benefit that was previously disallowed or 
a claim for increase, the claim shall be 
denied.  
38 C.F.R. § 3.655(b) (2004). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

The Board remanded this case in March 2004 to afford the 
veteran an examination to determine the current nature and 
severity of his service-connected residuals of shell fragment 
wounds of the right leg, buttocks, and heel with retained 
foreign bodies.  The examiner was instructed to comment on 
the effect of the scars and the effect of the retained 
shrapnel on the veteran's right knee.  The examiner was also 
asked to render a medical opinion as to whether and to what 
degree the shell fragment wound caused right knee 
instability.   

The Board notes that the veteran was afforded a VA 
examination in June 2002.  However, this examination focused 
on the muscles of the right lower extremity, not the scars.  
The examiner who performed the June 2002 VA examination did 
not report whether the scars were tender or painful on 
objective demonstration, associated with underlying soft 
tissue damage, or unstable with a frequent loss of covering 
of the skin over the scar.  The examiner also did not report 
the size of the smaller scars or whether the scars caused 
limitation of function of the parts affected which is the 
right lower extremity.  

A new examination was necessary in order to evaluate the 
service-connected scars under the former and revised rating 
criteria for scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7801 to 7805 (in effect prior to and from August 30, 2002).  
An examination was also needed in light of the veteran's 
testimony as to symptoms in the right lower extremity.  The 
VA examination was also necessary because there was evidence 
that the service-connected disability had worsened since the 
examination in June 2002.  The veteran, however, failed to 
report, without good cause, to the VA examination in March 
2004.  Thus, pursuant to 38 C.F.R. § 3.655, the claim must be 
denied.  

Although the claims file does not contain a record of the 
notice provided to the veteran of the March 2004 examination, 
he was informed in the supplemental statement of the case 
that his claim was being denied because of his failure to 
report for this examination.  He was also informed of the 
provisions of 38 C.F.R. § 3.655, Failure to Report for 
Department of Veterans Affairs Examinations.  He did not 
respond, or otherwise indicate that notice was lacking.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties". United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926). Therefore, it must be 
presumed that the Secretary and the Board properly discharged 
their official duties by properly handling claims submitted 
by the veteran.  The presumption of regularity is not 
absolute; it may be rebutted by the submission of "clear 
evidence to the contrary".  Statements made by the veteran 
are not the type of clear evidence to the contrary which 
would be sufficient to rebut the presumption of regularity.  
Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 
64 (1992).  

The presumption of regularity is not rebutted unless there is 
an allegation of non-receipt of the notice at issue and 
additional evidence of non-receipt.  Baxter v. Principi, 17 
Vet. App. 407 (2004).  No legal principle bars the use of the 
presumption of regularity simply because the record lacks a 
dated copy of the notice, or some other document reflecting 
the precise date on which the notice was purportedly sent.  
Miley v. Principi, 366 F.3d 1343 (Fed. Cir. 2004)  

Since the veteran has not alleged non-receipt, and there is 
no other evidence of non-receipt of the notice, the 
presumption of regularity is not rebutted, and the Board 
presumes that the veteran was notified of the examination.

The Board concludes from the veteran's silence that he was 
aware of the scheduled examination and failed to report 
without good cause.  The provisions of 38 C.F.R. § 3.655 
dictate that his claim be denied.


ORDER

Entitlement to an increased rating for residuals of a shell 
fragment wound manifested by scars of the right leg, buttock 
and heel with retained foreign bodies is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



